      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

Aderant North America, Inc.,

      Plaintiff,                                    CIVIL ACTION NO.
v.

Matt Yezovich,

      Defendant.



                                   COMPLAINT

      Plaintiff, Aderant North America, Inc. (“Aderant”), pursuant to Fed. R. Civ.

P. 7 & 65 and Fla. Stat. § 542.335, hereby and through undersigned counsel, sues

Defendant, Matt Yezovich (“Yezovich”), and alleges:

                     PARTIES, JURISDICTION AND VENUE

      1.     This is an action to remedy and prevent further breaches of express

contractual duties by Yezovich, Aderant’s former Senior Director – Global Sales,

Time & Compliance.

      2.     The     Court   has   original   diversity   jurisdiction   pursuant   to

28 U.S.C. § 1332.

      3.     Aderant is incorporated in Florida, and has its principal place of

business in Atlanta, Georgia, with an office located in Tallahassee, Florida.

      4.     Defendant, Yezovich, is a resident of Irwin, Pennsylvania and a citizen
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 2 of 15




of Pennsylvania.

      5.     Aderant seeks prospective temporary and permanent injunctive relief,

the value of which exceeds $75,000 from Plaintiff’s perspective in that the value of

business relationships that will be lost if injunctive relief is not granted will greatly

exceed $75,000. Plaintiff also seeks compensatory damages including damages for

injury to customer relationships, and the value of those relationships exceeds

$75,000, exclusive of interest, costs, and attorney’s fees. Finally, Aderant expressly

seeks attorney’s fees pursuant to Fla. Stat. § 542.335, and the amount of such fees

through trial would, standing alone, also exceed $75,000.

      6.     Accordingly, there is complete diversity of citizenship and the amount

in controversy exceeds $75,000.

      7.     Venue is proper in this Court pursuant to a mandatory forum and venue

selection clause contained in Yezovich’s Confidentiality, Invention Assignment,

Non-Compete and Arbitration Agreement (hereinafter, the “Non-Compete

Agreement”), which he executed as part of his employment with Aderant. A true

and correct copy of the Non-Compete Agreement is attached hereto as “Exhibit A.”

The forum selection clause provides in relevant portion that the parties “irrevocably

agree that any legal action, suit or proceeding brought by you or the Company in a

court of law that in any way arises out of this Agreement . . . must be brought solely

and exclusively in the state or federal courts in the State of Florida.” The forum



                                            2
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 3 of 15




selection clause further provides “[e]ach party irrevocably accepts and submits to

the sole and exclusive personal jurisdiction of the state or federal courts in the State

of Florida, generally and unconditionally with respect to any action, suit or

proceeding brought by said party or against said party by the other party.”

Additionally, venue is proper in this Court because Aderant conducts business in this

District.

       8.    The Court has personal jurisdiction over Defendant, Yezovich,

pursuant to Florida’s long-arm statute, Fla. Stat. § 48.193(1)(a)7 and (2) and the

United States Constitution based on his breach of the Non-Compete Agreement and

his substantial activity in Florida as a result of his employment with Aderant.

       9.    In his role as Aderant’s Senior Director – Global Sales, Time &

Compliance, Defendant, Yezovich, (i) regularly interacted with Aderant’s

employees in Tallahassee, Florida, (ii) regularly worked with clients and customers

of Aderant located in Florida, and (iii) regularly worked with and/or solicited

prospective clients and customers for Aderant located in Florida.

       10.   During Yezovich’s tenure as Aderant’s Senior Director – Global Sales,

Time & Compliance, Aderant had approximately 41 active customers located in

Florida for whom Yezovich was responsible as it related to, among other things,

Aderant’s iTimekeep product which is discussed in greater detail below.




                                           3
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 4 of 15




                                Aderant’s Business

      11.    Aderant is a global industry leader in providing comprehensive legal

business management software for law firms and other professional services

organizations.

      12.    Aderant is a market leader in technology solutions for practice and

financial management, time capture, ebilling, knowledge management, business

intelligence, matter planning, calendaring, and docketing.

      13.    One of the solutions offered by Aderant is Time Entry & Compliance

which includes, among other things, the iTimekeep product which provides time

tracking and time entry for lawyers.

      14.    Aderant acquired the iTimekeep product in December 2019 as part of

its acquisition of Bellefield Systems, LLC (“Bellefield”), a market leader in helping

lawyers recover more billable time through its products which included iTimekeep.

The acquisition of Bellefield was a significant investment by Aderant to expand

further into the time management space for lawyers.

      15.    Aderant has invested and continues to invest significant resources to

develop information, methods, and techniques (and databases to store such

information) to: (a) maintain, develop and nurture business relationships (and

associated goodwill) with customers; (b) learn clients’ business and technological

needs; and (c) develop innovative technology solutions to meet clients’ needs.



                                          4
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 5 of 15




      16.    The information, databases, and methodologies developed by Aderant

described above are valuable, confidential, and proprietary to Aderant and are not

readily available to Aderant’s competitors or the public.

      17.    The aforementioned information and goodwill developed by Aderant

have significant economic value to Aderant and would be of significant economic

value to competitors in the legal business management software industry.

      18.    To protect its legitimate business interests with respect to the

aforementioned information and consistent with regular practice, Aderant requires

that key employees sign employment agreements with restrictive covenants and non-

disclosure agreements. Entry into these employment agreements is a condition of

employment for the positions of trust in which employees receive confidential

business information, training, and access to important client contacts.

                     Yezovich’s Employment with Aderant

      19.    On or about September 2016, Yezovich was hired by Bellefield, which

as explained above was later acquired by Aderant.

      20.    Yezovich served most recently as the Senior Director – Global Sales,

Time & Compliance for Aderant. In this role, he was responsible for Aderant’s Time

Entry & Compliance solution including iTimekeep. As such, Yezovich worked

directly on all new sales and renewals for all of Aderant’s iTimekeep customers. In

addition, Yezovich played a leading role in and had a thorough understanding of



                                          5
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 6 of 15




Aderant’s strategic roadmap for iTimekeep and its other Time Entry & Compliance

solutions for 2021 and beyond.

      21.      During his employment with Aderant, Yezovich was given access to

Aderant’s confidential information i.e., the identity of their clients, their key contacts

with those clients, pricing variables and elements for various clients, client needs

and preferences, or the successful methodologies developed by Aderant to meet their

clients’ needs.    This confidential information related to, among other things,

Aderant’s Time Entry & Compliance solution including iTimekeep.

      22.      Yezovich had no prior knowledge of Aderant’s confidential

information.

      23.      During his employment with Aderant, Yezovich had the duty to manage

or help manage key customer accounts, identify and pursue new customer accounts,

and compile critical information about customers for Aderant to use in its business.

These customers included the approximately 551 customers for Aderant’s

iTimekeep product.

      24.      Yezovich’s duties also included creating goodwill for Aderant’s

exclusive benefit and use. Yezovich was given the authority to contact clients and

prospective clients of Aderant and given the use of Aderant’s resources to help

analyze the needs and preferences of these clients and prospective clients. Further,

Yezovich was well compensated to devote his time and effort on behalf of Aderant



                                            6
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 7 of 15




using these resources to develop and maintain relationships and goodwill with

customers and potential customers of Aderant. Yezovich’s efforts in this regard

related directly to Aderant’s Time Entry & Compliance solution including

iTimekeep.

                  Yezovich’s Contractual Obligations to Aderant

       25.     To protect its valuable business interests, during Yezovich’s

employment, Aderant required Yezovich to enter into a certain employment

agreement imposing various restrictions on Yezovich’s employment and post-

employment activities.

       26.     Specifically, Yezovich entered into a Non-Compete Agreement with

Aderant on December 19, 2019. See Exhibit A.

       27.     Yezovich’s Non-Compete Agreement contained certain covenants

restricting his activities post-employment, including the following “non-compete”

restriction:

               7.3 Non-Competition. During your employment with the

               Group and for a period of two years thereafter (the

               “Restricted Period”), you will not (i) render advice or

               services to, accept business from, do business with, or

               otherwise assist individually or with others, any other

               person, association, or entity who is engaged, directly or



                                           7
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 8 of 15




             indirectly, in any business similar or related to or

             competitive with the existing or intended business of the

             Group or (ii) hold a 5% or greater equity, voting or profit

             participation interest in any person, association, or entity

             who is engaged, directly or indirectly, in any business

             similar or related to or competitive with the business of the

             Group. You agree that the Restricted Period shall be

             extended by a period equal the length of any violation of

             this Section 7.3.

      28.    Yezovich’s Non-Compete Agreement contained additional restrictive

covenants prohibiting certain solicitation activities post-employment, including the

following “non-solicit” restrictions:

             7.2 Suppliers/Customers. During your employment with

             the Company and for a period of two years thereafter, you

             will not directly or indirectly (i) solicit or accept to solicit

             from any customer or prospect of the Group, any business

             that is comparable or similar to or otherwise competitive

             with any products or services currently or intended to be

             provided by the Group; (ii) request, suggest or advise any

             customer, prospect or supplier of the Group to curtail,



                                            8
     Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 9 of 15




            cancel, or withdraw its business from the Group; or (iii)

            aid in any way any other entity in obtaining business from

            any customer or prospect of the Group that is comparable

            or similar to any products or services currently or intended

            to be provided by the Group. For purposes of this

            Agreement (including, without limitation Sections 2 and

            7), “prospect” means a potential customer with whom a

            Group member has had business dealings or from whom it

            has obtained Proprietary Information or who has been

            identified or targeted as a viable and potential prospect to

            do business with the Company or has approached the

            Company or has been approached by the Company for

            business.



      29.   Yezovich’s Non-Compete Agreement also contained covenants to

maintain Aderant information as confidential and to return all Aderant property

following termination. Specifically, Section 2 of the Non-Compete Agreement

included:

            You understand and agree to treat and preserve Proprietary

            Information and materials as strictly confidential. Except



                                         9
      Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 10 of 15




               as authorized by the Company’s Chief Executive Officer

               in writing (but in all cases preserving confidentiality by

               following Company policies and obtaining appropriate

               non-disclosure agreements), you further agree that you

               will not directly or indirectly transmit or disclose

               Proprietary Information to any person, corporation, or

               other entity for any reason or purpose whatsoever.

               You understand and agree that the Proprietary Information

               is the exclusive property of the Group, and that, during

               your employment, you will use and disclose Proprietary

               Information only for the Group’s benefit and in

               accordance with any restrictions placed on its use or

               disclosure by the Group. After your termination of your

               employment for any reason, you will not use in any

               manner or disclose any Proprietary Information. 1

          Yezovich Violates His Non-Compete Agreement with Aderant

       30.     After Yezovich resigned from his employment, Aderant learned that

Yezovich had accepted a sales related position with Time by Ping (“Ping”).


1
  As defined on Pages 1 and 2 of Yezovich’s Non-Compete Agreement, “Proprietary Information”
includes, but is not limited to, sales and marketing information, forecasts, customer lists, data,
contracts and customer information, price lists, pricing structures and past customers.


                                               10
     Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 11 of 15




      31.    Ping is headquartered in San Francisco, California and is a direct

competitor of Aderant in the timekeeping space including Aderant’s product –

iTimekeep – which Yezovich was directly responsible for while employed by

Aderant.

      32.    Ping is a company that offers automated timekeeping, billing for

professional services, and data analytics for law firms.

      33.    As such, Ping provides services similar to and competitive with, certain

products and services provided by Aderant including specifically Aderant’s Time

Entry & Compliance solution – that is, iTimekeep.

      34.    Ping directly competes with Aderant in the same geographical areas,

including the areas Yezovich serviced as Aderant’s former national Senior Director

– Global Sales, Time & Compliance.

      35.    Accordingly, Yezovich’s employment with Ping is a violation of the

Non-Compete restrictions of his Non-Compete Agreement with Aderant.

      36.    Ping also solicits many of the same customers that were current or

potential customers of Aderant.

      37.    Accordingly, Yezovich’s employment with Ping is also a violation of

the Non-Solicitation restrictions of his Non-Compete Agreement with Aderant.

      38.    Aderant has retained the services of the undersigned counsel to

represent it in this action and is obligated to pay all reasonable costs, expenses, and



                                          11
     Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 12 of 15




attorneys’ fees.

      39.     All conditions precedent to this action have been performed or have

occurred.

            COUNT I - BREACH OF NON-COMPETE AGREEMENT

      40.     Aderant realleges, and incorporates by reference, the allegations of

paragraphs 1 through 39 as though fully set forth in this paragraph.

      41.     Yezovich’s actions as described above, constitute a breach of the

referenced Confidentiality, Invention Assignment, Non-Compete and Arbitration

Agreement.

      42.     The Non-Compete Agreement is a valid and enforceable agreement.

      43.     Aderant has fully performed all of its obligations under the Non-

Compete Agreement.

      44.     In direct breach of the Non-Compete Agreement, Yezovich is now

employed with Time by Ping, a direct competitor of Aderant, and is continuing to

cause irreparable harm to Aderant.

      45.     On information and belief, Yezovich has also violated the Non-

Compete Agreement by soliciting business for Ping from Aderant’s customers,

customers with whom Yezovich had developed a close relationship while he was

employed by Aderant.

      46.     Through his actions as described herein, Yezovich knowingly and


                                         12
     Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 13 of 15




materially breached the terms of his Non-Compete Agreement.

      47.    Aderant has legitimate business interests in its: (1) confidential,

proprietary, and/or professional information; (2) substantial relationships with its

existing and prospective customers; and (3) customer and prospective customer

goodwill in the applicable market area.

      48.    The restrictive covenants contained in the Non-Compete Agreement

and sought to be enforced herein are reasonably necessary to protect Aderant’s

legitimate business interests.    The restrictive covenants in the Non-Compete

Agreement are also reasonable as to time, geographic scope, and line of business.

Aderant believes that Yezovich already has or will wrongfully misappropriate and

use Aderant’s proprietary and/or confidential information to the great and irreparable

injury of Aderant.

      49.    As a direct and proximate result of the Yezovich’s breach of the

referenced provisions of the Non-Compete Agreement, Aderant has and will

continue to suffer irreparable harm and other injury and damages, including but not

limited to lost investment, lost profits, damage to its customer relations, business

reputation and goodwill, and for some of which injuries there is no adequate remedy

at law.

      50.    Aderant has an urgent need to prohibit Yezovich from, among other

things: (1) continuing to violate his Agreement with Aderant; (2) retaining, using



                                          13
     Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 14 of 15




and/or disclosing Aderant’s confidential information; (3) working for Time by Ping

in violation of his Non-Compete Agreement; and (4) soliciting Aderant’s customers,

prospective customers and employees for his own financial benefit. Yezovich has

refused to acknowledge the commitments to Aderant and cease his unlawful

conduct.

      51.    Public interest supports the entry of an injunction against Yezovich

under these circumstances. Without injunctive relief, Yezovich’s conduct will

continue unabated and Aderant will be left without complete relief. Based on the

foregoing facts, Aderant has a substantial likelihood of success on the merits.

      WHEREFORE, Aderant respectfully requests that the Court:

      A.     Enter temporary and permanent injunction enjoining and restraining

      Yezovich, and anyone acting in concert with him or on his behalf, from

      continuing to breach his Non-Compete Agreement;

      B.     award compensatory damages and interest to Aderant in an amount to

      be proven at trial;

      C.     pursuant to Fla. Stat. § 542.335(1)(k) award Aderant costs, including

      reasonable attorneys’ fees, incurred by Aderant in enforcing Yezovich’s Non-

      Compete Agreement; and

      D.     grant Aderant such other and further relief as the Court may deem

      just, equitable, and proper.



                                         14
        Case 4:21-cv-00343-MW-MAF Document 1 Filed 08/16/21 Page 15 of 15




Dated: August 16, 2021

                                     By:    /s/ Sherril M. Colombo
                                            Sherril M. Colombo
                                            Florida Bar No.: 948799
                                            E-mail: scolombo@littler.com
                                            LITTLER MENDELSON, P.C.
                                            Wells Fargo Center
                                            333 SE 2nd Avenue, Suite 2700
                                            Miami, FL 33131
                                            Telephone: (305) 400-7530
                                            Facsimile: (305) 603-2552
                                            Counsel for Plaintiff



4839-2297-9830.1




                                       15
